      Case 1:15-cr-00867-RMB Document 638 Filed 07/14/20 Page 1 of 28




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA,               S6 15 Cr. 867 (RMB)

 v.

 TÜRKIYE HALK BANKASI A.Ş.,

              Defendant.




          MEMORANDUM OF LAW IN SUPPORT OF DEFENDANT’S
             MOTION TO RECUSE THE ASSIGNED JUDGE




                                      Robert M. Cary
                                      Simon A. Latcovich
                                      James W. Kirkpatrick
                                      Damayanti Desai

                                      WILLIAMS & CONNOLLY LLP
                                      725 Twelfth Street, N.W.
                                      Washington, DC 20005

                                      650 Fifth Avenue, Suite 1500
                                      New York, NY 10019
                                      (202) 434-5000

                                       Counsel for Türkiye Halk Bankası A.Ş.
      Case 1:15-cr-00867-RMB Document 638 Filed 07/14/20 Page 2 of 28




                                               TABLE OF CONTENTS



FACTS ..................................................................................................................................... 4

     A. FETO has long attempted to subvert the Turkish Government. .................................... 4

     B. In 2013, FETO engaged in an improper and unscrupulous investigation which forms
          the basis of the prosecution’s case against Halkbank. ................................................ 6

     C. The assigned judge took sides on factual issues that are core to this case at a May 2014
         symposium in Istanbul. ............................................................................................... 8

     D. Following the symposium, the assigned judge took sides on factual issues that are core
         to this case in statements to Turkish media. ............................................................. 10

     E. The assigned judge made negative comments about Halkbank’s defense at the Atilla
          trial based on extrajudicial sources. .......................................................................... 11

     F. The assigned judge publicly commented on this case after the Atilla trial. ................. 13

     G. Since the indictment against Halkbank, the assigned judge has assumed Halkbank’s
          guilt on the basis of extrajudicial sources. ................................................................ 14

ARGUMENT ......................................................................................................................... 18

     I. Recusal is Required Because the Assigned Judge’s Continued Participation in this
          Case Would Create the Appearance of Partiality...................................................... 18

CONCLUSION ..................................................................................................................... 25




                                                                   i
           Case 1:15-cr-00867-RMB Document 638 Filed 07/14/20 Page 3 of 28




                                               TABLE OF AUTHORITIES



                                                               CASES

Chase Manhattan Bank v. Affiliated FM Ins. Co., 343 F.3d 120 (2d Cir. 2003) ...........................16

In re Int’l Bus. Machs. Corp., 45 F.3d 641 (2d Cir. 1995) ............................................................18

Ligon v. City of New York, 736 F.3d 118 (2d Cir. 2013) ....................................................... passim

Liljeberg v. Health Servs. Acquisition Corp., 486 U.S. 847 (1988) ..................................16, 21, 22

United States v. Amico, 486 F.3d 764 (2d Cir. 2007) ........................................................16, 17, 18

United States v. Microsoft Corp., 253 F.3d 34 (D.C. Cir. 2001) (per curiam) ........................17, 22



                                                 OTHER AUTHORITIES

28 U.S.C. § 455(a) .............................................................................................................15, 16, 17

Code of Conduct for United States Judges, Canon 3(A)(6)...........................................................17




                                                                    ii
        Case 1:15-cr-00867-RMB Document 638 Filed 07/14/20 Page 4 of 28




       The Second Circuit has held that where a reasonable person might question the assigned

judge’s impartiality, “for the judge’s sake and the appearance of justice, an assignment to a

different judge is salutary and in the public interest, especially as it minimizes even a suspicion

of partiality.”1 One of the nation’s leading experts on judicial disqualification, Richard Flamm,

has studied this case extensively and concluded that recusal is required.2 Put simply, the

assigned judge in this case has made comments that contradict Halkbank’s planned defense and

prejudge the evidence in favor of the government.3 Moreover, the assigned judge made these

statements based on information learned outside a courtroom. This case, which threatens

Halkbank’s very existence, should not be decided by a judge whose impartiality could

reasonably be questioned based on such public and problematic statements. No one would

perceive such a trial to be fair, and that is why this case must be assigned to a new judge.

       To understand how this came to be and why the statements made by the assigned judge

give rise to an appearance of partiality, it is necessary to understand Turkey’s recent history. In

order to explain that history, we have attached a declaration from Dr. Michael A. Reynolds,

Professor at Princeton University and the Director of Princeton’s Program in Russian, East

European, and Eurasian Studies, who has written extensively on Turkish history and politics. As

Professor Reynolds describes in his declaration, there was a great controversy in Turkey in

December 2013 that relates directly to the subject matter of this case. A group of investigators,

prosecutors, and judges, working together on behalf of an organization known as Fethullahçı

Terör Örgütü, arrested the former General Manager of Halkbank, among others.4 The charges



1
  Ligon v. City of New York, 736 F.3d 118, 123–24 (2d Cir. 2013) (internal quotation marks
omitted), vacated in part on other grounds, 743 F.3d 362 (2d Cir. 2014).
2
  Declaration of Richard Flamm (“Flamm Decl.”).
3
  Id. ¶¶ 47–75.
4
  Declaration of Michael A. Reynolds (“Reynolds Decl.”) ¶ 12.


                                                  1
        Case 1:15-cr-00867-RMB Document 638 Filed 07/14/20 Page 5 of 28




against the former General Manager of Halkbank were based on the same allegations as the

charges made by prosecutors against Halkbank and its former General Manager in this case.5

Following the December 2013 arrests, there was an immediate belief among most Turks that the

charges were illegitimate and carried out for improper purposes.6 Turkish authorities responded

by removing the investigators, prosecutors, and judges responsible for the controversial arrests.7

Because these officials abused their positions to advance unlawful aims, most Turks viewed the

removal of these corrupt investigators, prosecutors, and judges as entirely appropriate.8 The

supporters of Fethullahçı Terör Örgütü, commonly known as FETO, on the other hand, voiced

the view that the removal of the prosecutors and investigators was an attack on the rule of law.

These events have deeply divided the Turkish population.9

       In the middle of this polarizing debate, the assigned judge traveled to Istanbul and spoke

at a symposium on “Justice and the Rule of Law” in Turkey.10 After listening to a number of

other speakers who discussed Turkey’s judicial system by using the December 2013 arrests as a

barometer, the assigned judge characterized the removal of the FETO-affiliated investigators,

prosecutors, and judges as an attack on the rule of law.11 The assigned judge then made similar

comments to a Turkish newspaper.12 When viewed in their proper context, these comments

could reasonably be understood as supporting the viewpoint of the FETO-affiliated investigators

who arrested the former General Manager of Halkbank on allegations that are substantially




5
  Id. ¶ 12.
6
  Id. ¶ 13.
7
  Id. ¶ 14.
8
  Id.
9
  Id. ¶ 13.
10
   Id. ¶ 17.
11
   Id. Ex. 10 (May 2014 Symposium Brochure), at 168–69.
12
   Id. Ex. 13 (Rule of Law and Freedom of Press Under Attack in Turkey, Today’s Zaman).


                                                 2
          Case 1:15-cr-00867-RMB Document 638 Filed 07/14/20 Page 6 of 28




similar to what is alleged in this case.13 In other words, to those who understood the context, the

assigned judge was speaking in favor of the case against Halkbank and the FETO-affiliated

investigators who brought it. That is essentially the same case that the U.S. Attorney’s Office

has brought against Halkbank in the Southern District of New York.

          To be clear, Halkbank intends to argue that the FETO-affiliated investigators were

corrupt and that the so-called evidence they gathered is utterly unreliable. The assigned judge’s

comments therefore directly implicate core issues in the case. Indeed, one of the government’s

star witnesses, Huseyin Korkmaz, is a former Turkish police officer who participated in the

investigation that led to the disputed December 2013 arrests. Halkbank believes—and will argue

during this case—that Korkmaz is aligned with FETO, is legally corrupt and dishonest, and

deserved to be removed from office.

          In light of the assigned judge’s public statements favorably prejudging those whom

Halkbank alleges corruptly gathered so-called evidence against it, Halkbank does not believe that

it can receive a fair trial before the assigned judge. At a minimum, a reasonable person who

understands the historical context of these comments could reasonably question whether

Halkbank will receive a fair trial, because the assigned judge has voiced support for the disputed

Turkish investigation and has condemned Korkmaz’s removal as an attack on the rule of law.

          Halkbank is also troubled by the assigned judge’s comments since being assigned the

case against Mehmet Hakan Atilla, a former Deputy General Manager of Halkbank. In that case,

the assigned judge repeatedly made comments demonstrating that he had formed views on the

facts of the case based on extrajudicial sources. For example, he derided a defense theory that

called into question the veracity of prosecution evidence as a “farfetched conspiracy theory,” an



13
     Id. ¶¶ 20–24.


                                                  3
        Case 1:15-cr-00867-RMB Document 638 Filed 07/14/20 Page 7 of 28




opinion the assigned judge developed, by his own reasoning, “far outside any United States

courtroom.”14 As Professor Reynolds explains in his declaration, what the Court stated is a

“farfetched conspiracy theory” is reality in Turkey.15

       After the Atilla trial but while the case was still pending on appeal, the assigned judge

gave another media interview about the subject matter of this case in which he stated that the

prospect of not prosecuting the alleged conduct in this case made his “head . . . spin[].”16 And

after the government handed down the indictment against Halkbank, the judge admittedly relied

on extrajudicial sources to rule on a preliminary issue in this case. In denying Halkbank’s

counsel’s request to enter a special appearance, the assigned judge relied on New York Times

articles to form views about the status of negotiations between Halkbank and the Department of

Justice. These articles mirrored the assigned judge’s criticism of the Turkish authorities’

response to the December 2013 Investigation.

                                              *****

       Every trial in an American courtroom must be administered by a judge who not only is,

but also is perceived to be, fair. The fair administration of justice requires nothing less, and this

case should be assigned to a new judge.

                                              FACTS

A.     FETO has long attempted to subvert the Turkish Government.

       FETO is a global organization with a major presence in Turkey dedicated to subverting

the democratically elected Turkish government and gaining control.17 It promotes its activities,



14
   Atilla Trial Tr. at 1969:8–10, ECF No. 428.
15
   Reynolds Decl. ¶¶ 10, 30.
16
   Id. Ex. 15 (In the Age of Trump, Judge Reflects on D’Souza and the ‘New Rudy’, Courthouse
News).
17
   Id. ¶ 9.


                                                  4
         Case 1:15-cr-00867-RMB Document 638 Filed 07/14/20 Page 8 of 28




which are designed to seem legitimate, through FETO-controlled education, media, and banking

organizations (among others).18 To preserve its clandestine and subversive activities, FETO—

until July 15, 2016—did not resort to conspicuous violence. Instead, it undermined the Turkish

state from within by gaining key positions in the government, including high-ranking positions in

the judiciary, prosecutor’s office, and the Turkish police force. FETO did not obtain these

positions through merit; instead, FETO members promoted other FETO members until they

occupied some of the most important positions in the Turkish state.19

        FETO has attempted to undermine the Turkish government since the 1980s.20 In 2007, a

FETO-organized “investigation” led to the arrests of scores of high-ranking Turkish military

officials on allegations of plotting a coup against the elected government. Counter-investigations

later revealed that FETO-affiliated officials presented documents as evidence at trial that were

created years after their alleged dates of creation; for example, they were written in fonts that did

not exist at the time the documents were allegedly prepared.21

        In 2013, FETO-affiliated police officers, prosecutors, and judges made high-profile

arrests on December 17 and December 25, ostensibly as part of a corruption investigation.22

That operation, and its illegal fruits, form the basis for the charges in this case. Part of this effort

was coordinated by Korkmaz and Istanbul’s Deputy Chief Prosecutor, who are known FETO

affiliates.23




18
   Id. ¶¶ 8–9, Ex. 1 (Michael A. Reynolds, “Woe to Him, for How He Schemed”: Fetullah Gülen,
the U.S., and the Damaging of Turkish Democracy, in Turkey’s July 15 Coup: What Happened
and Why (M. Hakan Yavuz & Bayram Balci, eds.)).
19
   Id. ¶ 9.
20
   Id. ¶ 8.
21
   Id. ¶ 11.
22
   Id. ¶ 12, Ex. 3 (Istanbul Chief Prosecutor’s Report re December 2013 Events).
23
   Id. ¶¶ 13–14, 16.


                                                   5
        Case 1:15-cr-00867-RMB Document 638 Filed 07/14/20 Page 9 of 28




B.      In 2013, FETO engaged in an improper and unscrupulous investigation which
        forms the basis of the prosecution’s case against Halkbank.

        In connection with its December 2013 “investigation,” these FETO-affiliated individuals

arrested a number of public figures, including the former General Manager of Halkbank. Most

Turkish citizens believe that the FETO-affiliated investigators used unscrupulous investigatory

tactics and, in some cases, manipulated evidence.24 The FETO-affiliated investigators alleged

that the former General Manager of Halkbank participated in a corruption scheme with Reza

Zarrab—another star witness for the prosecution in this case—in order to facilitate illegal

transactions.25 Many of the allegations were substantively identical to those that form the basis

of the prosecution’s theory in this case, so much so that the defense expects the bulk of the

prosecution’s evidence in this case to be the same evidence used by the FETO-affiliated

investigators to justify the December 2013 arrests.26 In fact, the discovery provided by the

government to date appears to consist only of the evidence stolen from the Turkish investigation

and exhibits from the Atilla trial.

        There was immediate, widespread skepticism in Turkey (and in particular among those

supportive of the Turkish majority government) as to the legitimacy of the December 2013

arrests, which prompted Turkish authorities to launch an independent investigation.27 On

December 23, 2013, Turkish Police removed and reassigned several police officers, including

Korkmaz, based on their roles in the December 2013 Investigation.28 Korkmaz was later arrested




24
   Id. ¶¶ 9, 12, Ex. 3.
25
   Reynolds Decl. ¶ 12. Halkbank’s former General Manager is currently under indictment in this
matter. Superseding Indictment, ECF No. 293.
26
   Atilla Trial Tr. at 1277–1398 (ECF No. 420), 1560–1687 (ECF No. 422), 1725–62 (ECF No.
424), 1775–1846 (ECF No. 426).
27
   Reynolds Decl. ¶¶ 14–15.
28
   Id. ¶¶ 14, 16.


                                                 6
       Case 1:15-cr-00867-RMB Document 638 Filed 07/14/20 Page 10 of 28




and charged for his role in the events.29 Similarly, on January 7, 2014, Turkey’s High Council of

Judges and Prosecutors removed and reassigned several prosecutors because of their role in the

same investigation, including Istanbul’s Deputy Chief Prosecutor.30 On January 29, 2014,

Istanbul’s Chief Prosecutor assigned a new prosecutor to the corruption investigation and in

October 2014 he issued a decision that included the following findings:

              The electronic surveillance used to justify the December 2013 arrests was
               illegal.31
              The electronic evidence used to justify the December 2013 arrests was collected
               unreliably and may have been manipulated.32
              Even if the electronic evidence had been collected legally and reliably, the
               evidence did not justify the arrests.33

       These events are central to the case that is pending before the assigned judge. After all,

Korkmaz is certain to be a star witness for the prosecution and “evidence” he admittedly stole

from the Turkish authorities will play a key role in the government’s case.34 Halkbank intends to

argue, consistently with the findings of Turkish authorities, that Korkmaz engaged in illegal acts

and is utterly unreliable. Halkbank also intends to argue that his reassignment was justified,

necessary, and appropriate.

       FETO and its wide web of sympathizers, on the other hand, voiced the view that the

removal of the prosecutors and investigators who carried out the December 2013 arrests was an

attack on the rule of law in Turkey.35 In other words, those who spoke of an attack on the rule of

law can reasonably be perceived as taking the side of FETO’s narrative and against the


29
   Id. Ex. 4 (Indictment of Huseyin Korkmaz).
30
   Id. ¶¶ 14–15.
31
   Id. Ex. 3 at 31–33, 37–40.
32
   Id. Ex. 3 at 34–35.
33
   Id. Ex. 3 at 45–48.
34
   Atilla Trial Tr. at 1277–1398 (ECF No. 420), 1560–1687 (ECF No. 422), 1725–62 (ECF No.
424), 1775–1846 (ECF No. 426).
35
   Reynolds Decl. ¶ 21.


                                                 7
        Case 1:15-cr-00867-RMB Document 638 Filed 07/14/20 Page 11 of 28




legitimate Turkish authorities including the Turkish Police and the High Council of Judges and

Prosecutors.

C.      The assigned judge took sides on factual issues that are core to this case at a May
        2014 symposium in Istanbul.

        It is against this backdrop that the FETO-affiliated law firm Yuksel Karkin Kucuk

(YKK)36 organized a May 2014 conference in Istanbul called the “Justice and Rule of Law

Symposium.” The December 2013 arrests and the subsequent removal of the prosecutors and

investigators were front and center at this symposium. Speakers, including the assigned judge,

spoke about the authorities’ response to the December 2013 arrests and almost unanimously

criticized it.37

        For example, European Parliament MP Marietje Schaake stated that “divisions that

remained below the surface for a long time erupted at the end of [2013],” creating a “crisis” that

harmed “the rule of law.”38 She also characterized the official Turkish account of the crisis as

rooted in “conspiracy theories.”39

        Following these remarks, the assigned judge—the only American judge who spoke at the

event—chaired a panel on “the Rule of Law in Turkey.”40 In his opening remarks, the assigned

judge called the response to the December 2013 arrests an “attack” on the “rule of law” that

caused Turkey to “erupt[]”—apparently echoing the characterization of Ms. Schaake. At the risk

of stating the obvious, discharging government officials who engaged in misconduct is not an

“attack” on the rule of law—it is an entirely appropriate response and preserves the rule of law.




36
   Id. ¶ 17.
37
   See, e.g., id. Ex. 10, at 34–35.
38
   Id. Ex. 10, at 34.
39
   Id. Ex. 10, at 34.
40
   Id. at 167.


                                                 8
       Case 1:15-cr-00867-RMB Document 638 Filed 07/14/20 Page 12 of 28




Accordingly, a perfectly fair inference—perhaps the only fair inference from the assigned

judge’s statement—is that he believed that the evidence against those arrested in December 2013

including Halkbank’s former General Manager was legitimate; that those who caused the

December 2013 arrests were acting appropriately despite the majority Turkish view that they

were not; and that the Turkish authorities who removed those who caused the December 2013

arrests were acting inappropriately. Halkbank intends to argue just the opposite.

       Making clear that he was referring to the removal of those who caused the December

2013 arrests, the assigned judge added that politicians should not be encouraged to “diminish

judicial independence, or to introduce new rules and/or to change the rules of the game much

less to change the participants in the game while the very game is in progress.” He went on to

make clear that he was commenting on recent Turkish history in particular, by saying that his

remarks were made in the context of “reflect[ing] upon judicial independence and

effectiveness[,] particularly during this period of flux for Turkey,” and that “the rule of law is

what prevents the state from unilaterally and arbitrarily relocating, firing judges and

prosecutors who are actively pursuing an investigation, [or] removing police officers.” One of

Halkbank’s primary theories in this case is that the “participants in the game”—the judges and

prosecutors to whom the judge referred at the Symposium—were not “unilaterally and arbitrarily

relocated,” but rather were appropriately disciplined for participating in an illegitimate and

pretextual investigation. In other words, Halkbank intends to take precisely the opposite position

that the assigned judge took at the May 2014 Symposium and continues to take.




                                                  9
       Case 1:15-cr-00867-RMB Document 638 Filed 07/14/20 Page 13 of 28




D.     Following the symposium, the assigned judge took sides on factual issues that are
       core to this case in statements to Turkish media.

       On the same day as the panel, the assigned judge contributed to an article in a Turkish

newspaper called Today’s Zaman.41 The article is entitled “Rule of Law and Freedom of Press

Under Attack in Turkey,” and refers to the assigned judge.42 According to the article, “US

District Judge Richard Berman told Today’s Zaman that the rule of law is under attack in Turkey

because the independence of the judiciary has been challenged. Referring to the corruption

probe that started on Dec. 17, 2013, Berman said that the legal proceedings have been

interrupted.”43 The only fair reading of this statement is that the assigned judge was supportive

of the charges against Halkbank’s former General Manager and disapproved of the removal of

the prosecutors and the investigating police officers by the Turkish authorities. To be clear, it is

Halkbank’s position that the prosecutors and his investigators were removed appropriately

because they were breaking the law. That will be a central tenet of Halkbank’s defense.

       After months of independent investigation and a formal judicial process, the new Turkish

prosecutor found no merit to the relevant accusations against the Halkbank General Manager and

dropped the substantive charges against him,44 a decision that effectively cleared Halkbank of

any wrongdoing in the matter. Halkbank’s position will be that those decisions were justified.

Before being assigned to this case, the assigned judge twice publicly said they were not.




41
   Reynolds Decl. ¶ 26, Ex. 13.
42
   Id. Ex. 13.
43
   Id. (emphasis added).
44
   Id. ¶ 15, Ex. 3.


                                                 10
       Case 1:15-cr-00867-RMB Document 638 Filed 07/14/20 Page 14 of 28




E.     The assigned judge made negative comments about Halkbank’s defense at the Atilla
       trial based on extrajudicial sources.

       In 2015, the U.S. Attorney’s Office for the Southern District of New York handed down

an indictment against several individuals that was based upon the same nucleus of facts as those

alleged by the rogue Turkish law enforcement officials in December 2013.45 Unbeknownst to

the assigned judge or parties at the time, the government’s case was based largely upon the

testimony of Korkmaz.46 After being released from jail, Korkmaz fled Turkey in violation of his

bail conditions with the help of a smuggler, and brought with him the evidence on which U.S.

prosecutors would eventually rely.47 Korkmaz admits that he “stole” this “evidence.”48 In

addition to the approval of his asylum request, the U.S. Government paid Korkmaz $50,000.00

and covered his housing expenses.49

       The assigned judge drew the case from the wheel. One of the individual defendants,

Reza Zarrab, moved for recusal, because of the assigned judge’s earlier comments related to the

subject matter of this case. However, Zarrab did not timely object, and as a result waived his

argument.50 The assigned judge also noted that the Symposium did not concern Zarrab, and that

Zarrab’s arguments were largely based on news reports.51 At that time, it could not have been

apparent to the assigned judge that the prosecution would be relying on “evidence” stolen by one

of the Turkish police officers who participated in the December 2013 Investigation, the

termination of which he publicly criticized as an attack on the rule of law.52 However, it should


45
   See generally Superseding Indictment, ECF No. 7; Reynolds Decl. ¶ 12.
46
   Atilla Trial Tr. at 1829–31, ECF No. 426.
47
   Atilla Trial Tr. at 1385, 1389, 1391–92, ECF No. 420; id. at 1823, ECF No. 426.
48
   Atilla Trial Tr. at 1846:17–14, ECF No. 426.
49
   Atilla Trial Tr. at 1564–65, ECF No. 422.
50
   See Order Denying Mot. Recusal at 12–14, ECF No. 87.
51
   Id. at 14–18.
52
   Cf. id. at 22 (reasoning that the Symposium did not concern any “key merits issues”).


                                                11
       Case 1:15-cr-00867-RMB Document 638 Filed 07/14/20 Page 15 of 28




have been apparent that if individuals had been convicted in Turkey, the United States would

seek to prosecute them as well. A reasonable person would know, therefore, that the matter

about which the assigned judge commented at the Symposium was not only “pending” in

Turkey, but “impending” here, as confirmed by the indictments. Zarrab eventually pled guilty

under a plea agreement and has not been sentenced.

       In April 2017, Halkbank’s then-Deputy General Manager Mehmet Hakan Atilla was

indicted on charges of bank fraud and conspiracy to violate the International Emergency

Economic Powers Act (IEEPA). Broadly, the prosecution alleged that Atilla participated in the

alleged illegal activity that led to the December 2013 arrests in Turkey.

       Later that year, Atilla went to trial. Though not identified as a witness until the last

minute, the prosecution relied heavily on documents and other materials provided by Korkmaz.53

Korkmaz admitted that he had no personal knowledge of the facts purportedly demonstrated by

the documents, and that he stole them before leaving Turkey. After Atilla’s counsel attempted to

elicit testimony about Korkmaz’s bias and improper motive during the original investigation, the

assigned judge derided the defense argument as an “unpersuasive,” “farfetched conspiracy

theory.”54 There was no evidence in the record to support the assigned judge’s dismissive

attitude, which by his own reasoning was based on extrajudicial information “constructed and

developed far outside any United States courtroom.”55 To be clear, to those familiar with recent

Turkish history it is anything but a “conspiracy theory” that the December 2013 charges were

brought by affiliates of FETO for improper purposes.56




53
   Atilla Trial Tr. at 1801–08, ECF No. 426.
54
   Atilla Trial Tr. at 1969:8–10, ECF No. 428.
55
   Id.
56
   Reynolds Decl. ¶¶ 18, 30, 33.


                                                 12
       Case 1:15-cr-00867-RMB Document 638 Filed 07/14/20 Page 16 of 28




       During cross-examination of the prosecution’s other star witness, Reza Zarrab, the

assigned judge further relied on information constructed outside of the courtroom.57 Defense

counsel attempted to impeach Zarrab with a statement he made over the phone to his uncle,

wherein he said that “to make it out of prison you need to admit to something you haven’t

committed.”58 Because the recording was not in English, defense counsel attempted to use the

government’s translation.59 As defense counsel read the translation to the assigned judge, he said

“[w]e all read about it in the New York Times and 90 other places, and each time it was a

different version of it, including your time,” seemingly finding that the translation was inaccurate

based on what was said in the New York Times.60 Atilla was found guilty in December 2017.

F.     The assigned judge publicly commented on this case after the Atilla trial.

       After sentencing Atilla to 32 months’ imprisonment, the assigned judge gave a public

media interview where he ruled out plans for a return visit to Turkey, saying “[t]here’s no way

[he] would go” because of what happened after his first trip to Turkey.61 The article’s author

stated that the current Turkish administration and Turkish media had “tarred” the assigned judge

by association after his participation in the 2014 Symposium and the Atilla trial.62

       The assigned judge also opined on attempts by Zarrab’s attorney, Rudy Giuliani, to

advocate for the dismissal of the case. The assigned judge called the effort “unprecedented,” and

said that the implications of the Justice Department discontinuing its prosecution of Halkbank’s

co-defendants made his “head . . . spin[]” because it “would have helped very significantly the




57
   Atilla Trial Tr. at 1009:21–1012:5, ECF No. 416.
58
   Id. at 1010:1–3.
59
   Id. at 1012:6–7.
60
   Id. at 1012:3–5.
61
   Reynolds Decl. Ex. 15.
62
   Id. Ex. 15.


                                                13
       Case 1:15-cr-00867-RMB Document 638 Filed 07/14/20 Page 17 of 28




country of Iran—which was the beneficiary of the conspiracies to avoid USA sanctions.”63 In

other words, the assigned judge prematurely credited the government’s charges.

G.     Since the indictment against Halkbank, the assigned judge has assumed Halkbank’s
       guilt on the basis of extrajudicial sources.

       On October 15, 2019, the prosecution obtained an indictment against Halkbank. At an

October 22 hearing, the assigned judge asserted—apparently relying on media reports—that

Halkbank was in discussions with the government about a potential resolution.64 The assigned

judge repeated this reference on November 5, 2019, this time expressly acknowledging that the

source for his information was the New York Times.65 The assigned judge went on to say based

on what he had read in the New York Times that Halkbank did not need to enter a special

appearance, because doing so would, in the assigned judge’s view, constitute “preliminary

fencing or shadow boxing.”66

       The written opinion denying Halkbank’s request for a special appearance repeatedly

referenced purported negotiations between Halkbank and the United States Government over a

potential fine, even though there was no judicial source for his assertions.67 The assigned judge

even described—without citation to the record—what he characterized as a “campaign,” to

“avoid Halkbank being indicted and, relatedly, to avoid Halkbank having to pay a potential




63
   Id.
64
   October 22, 2019 Hearing Tr. at 2:24–3:7, ECF No. 568.
65
   November 5, 2019 Hearing Tr. at 21:18–25, ECF No. 575.
66
   Id. at 20:21–23.
67
   Dec. 5, 2019 Order at 5, ECF No. 581 (“King & Spalding . . . had been representing Halkbank
in connection with . . . negotiations with the United States Government over a potential fine.”);
id. at 6 (“Notwithstanding Halkbank’s extensive commercial dealings with the U.S. and its recent
high level negotiations with the U.S. . . . Halkbank failed to appear[.]”); id. at 9 (“[A]ccording to
reporting by the New York Times: ‘After repeated appeals . . . to avoid charges . . . prosecutors
in New York filed . . . charges against . . . Halkbank.’”).

                                                 14
       Case 1:15-cr-00867-RMB Document 638 Filed 07/14/20 Page 18 of 28




fine.”68 There was no evidence whatsoever of any such “campaign” that the judge could have

obtained from judicial sources. The only possible source of such an alleged campaign was what

the media had reported. The assigned judge openly cited the New York Times for other

extraneous, prejudicial commentary, including for the proposition that the alleged conspiracy is

the “largest Iran sanctions violation in United States history.”69

                                      LEGAL STANDARD

       A District Judge is required to recuse from “any proceeding in which his impartiality

might reasonably be questioned.”70 In the vast majority of cases where judges recuse, no opinion

is published.71 Thus while a review of published opinions on the subject might suggest that

recusal is reserved for rare cases with egregious facts, the actual standard is low, and requires

“close” cases to be resolved in favor of recusal.72 Recusal is required whenever one might

reasonably question the judge’s impartiality.73 A “reasonable person” in this context is not the

judge himself, but an individual outside of the judicial system fully informed of the context

surrounding the judge’s comments.74

       The goal of section 455(a) is to avoid not only partiality but also the appearance of

partiality.75 Section 455(a) accordingly establishes an “objective standard designed to promote

public confidence in the impartiality of the judicial process.”76 A judge’s subjective intent—for




68
   See id. at 9.
69
   See id. at 2.
70
   28 U.S.C. § 455(a).
71
   Flamm Decl. ¶¶ 39–40.
72
   Flamm Decl. ¶ 32; Ligon, 736 F.3d at 124.
73
   Flamm Decl. ¶¶ 25, 38.
74
   Flamm Decl. ¶¶ 35–37.
75
   Liljeberg v. Health Servs. Acquisition Corp., 486 U.S. 847, 860 (1988).
76
   Ligon, 736 F.3d at 123 (internal citation and quotation marks omitted).


                                                 15
       Case 1:15-cr-00867-RMB Document 638 Filed 07/14/20 Page 19 of 28




example, as to “how [he] intended his remarks to be understood”—is thus irrelevant.77 The

context surrounding a judge’s comments inform whether there exists an “appearance of

partiality,” regardless of the judge’s intent at the time he made the comments.78 As a result,

“judges who affiliate themselves with news stories by participating in interviews run the risk that

the resulting stories may contribute to the appearance of partiality.”79

       Whether there exists an “appearance of partiality” is determined based on a totality of the

circumstances, including judicial and extrajudicial conduct.80 Public statements on the subject

matter of a case strongly indicate partiality, especially when the outcome of the case is pending

or “public interest in the outcome of the litigation [is] high.”81 This is because “[j]udges who

covet publicity, or convey the appearance that they do, lead any objective observer to wonder

whether their judgments are being influenced by the prospect of favorable coverage in the

media.”82 Media interviews present unique and thorny issues related to the appearance of

impartiality.83 For example, readers tend to attribute the viewpoints of the interviewer to the

judge, even if the judge was unaware of the final contents of the article in which the interview

appears.84 Moreover, participating in an interview can create the impression that the judge has

absorbed extrajudicial commentary from the interviewer.85



77
   Id. at 126–27; Flamm Decl. ¶¶ 35, 55.
78
   Liljeberg, 486 U.S. at 860; see also Chase Manhattan Bank v. Affiliated FM Ins. Co., 343 F.3d
120, 130 (2d Cir. 2003) (holding that “the district judge’s stated ignorance” was insufficient to
overcome an objective appearance of a conflict of interest); Flamm Decl. ¶¶ 35, 55.
79
   Ligon, 736 F.3d at 127.
80
   See United States v. Amico, 486 F.3d 764, 775–76 (2d Cir. 2007); Flamm Decl. ¶ 38.
81
   Ligon, 736 F.3d at 124, 127 n.23.
82
   Id. at 127 n.23 (quoting United States v. Microsoft Corp., 253 F.3d 34, 115 (D.C. Cir. 2001)
(per curiam)).
83
   See Microsoft Corp., 253 F.3d at 115.
84
   See Ligon, 736 F.3d at 127; Flamm Decl. ¶ 55.
85
   Microsoft Corp., 253 F.3d at 113 (“We do not know whether he spent even more time in
untaped conversations with the same reporter, nor do we know how much time he spent with


                                                 16
       Case 1:15-cr-00867-RMB Document 638 Filed 07/14/20 Page 20 of 28




       A media interview about a pending or impending case even further exacerbates the

appearance of partiality.86 Canon 3(A)(6) of the Code of Judicial Conduct says that “[a] judge

should not make public comment on the merits of a matter pending or impending in any court.”87

The Commentary to the Code also counsels that a judge take particular care if a judge’s own

court is involved, so that the comment “does not denigrate public confidence in the judiciary’s

integrity and impartiality.”88 Federal judges have been disqualified under section 455(a) for

making even limited public comments about cases pending before them.89

       Even if comments by a judge might have been reasonable or defensible considered in

isolation, if in the aggregate they might lead a disinterested observer to question his impartiality,

then recusal is required.90 Similarly, even if recusal may not have been warranted at the outset of

a case or related cases, events and commentary surrounding a matter, as well as prior dealings

with the parties involved, may develop to the point where recusal becomes necessary to avoid the

appearance of bias.91 In In re IBM, the Second Circuit found that the cumulative effect of the

growing appearance of bias was sufficient to warrant recusal,92 granting mandamus and ordering

recusal based on both judicial and extrajudicial actions by the district judge (including

newspaper interviews).93




others. But we think it safe to assume that these interviews were not monologues. Interviews
often become conversations.”).
86
   See Ligon, 736 F.3d at 127 (citing In re Boston’s Children First, 244 F.3d 164, 170 (1st Cir.
2001)).
87
   CODE OF CONDUCT FOR UNITED STATES JUDGES, CANON 3(A)(6) (2019).
88
   CODE OF CONDUCT FOR UNITED STATES JUDGES, COMMENTARY TO CANON 3(A)(6) (2019).
89
   Microsoft Corp., 253 F.3d at 112–13; see also Ligon, 736 F.3d at 125–27.
90
   Amico, 486 F.3d at 776; Flamm Decl. ¶¶ 38, 75.
91
   Amico, 486 F.3d at 775–76 (“[T]his test deals exclusively with appearances. Its purpose is the
protection of the public’s confidence in the impartiality of the judiciary.”).
92
   In re Int’l Bus. Machs. Corp., 45 F.3d 641, 644–45 (2d Cir. 1995).
93
   Id. at 644.


                                                 17
          Case 1:15-cr-00867-RMB Document 638 Filed 07/14/20 Page 21 of 28




                                          ARGUMENT

          The assigned judge’s repeated endorsements of the FETO-affiliated Turkish prosecutors

and investigators, his condemnation of their removal, his endorsements of the prosecution’s

theories, his apparent proclivity toward media even when it involves cases that are pending or

impending, and his reliance on extrajudicial sources might cause a reasonable person to question

his impartiality. Regardless of the assigned judge’s subjective view of his ability to preside over

this case—and even if he is impartial in fact—his comments created a reasonable question as to

his partiality in favor of the prosecution, and against Halkbank. To preserve public confidence in

the administration of justice, the assigned judge must be recused.

     I.   Recusal is Required Because the Assigned Judge’s Continued Participation in this
          Case Would Create the Appearance of Partiality.

          The assigned judge’s impartiality might reasonably be questioned. The common theme,

tone, and pattern of the assigned judge’s comments—which have extrajudicial roots in a 2014

visit to Turkey—reveal a growing appearance of partiality with respect to Halkbank and the

evidence that the government will seek to introduce in this case. A reasonable person might

question whether the assigned judge’s comments were an extrajudicial endorsement of the

December 2013 arrests, relevant directly to the Turkish charges brought against Halkbank’s

former General Manager, and a rejection of the Turkish findings that those who caused the

arrests were corrupt and acted pretextually.94 Because the allegations leading to the 2013 arrests

arise from the same nucleus of allegations and even the same evidence underlying the

prosecution’s case against Halkbank, these comments created a basis on which a reasonable

person might question whether the assigned judge is partial to the prosecution’s theory.95 In


94
     Flamm Decl. ¶¶ 47–75; Reynolds Decl. ¶¶ 20–33.
95
     Reynolds Decl. ¶¶ 49, 53–55.


                                                18
          Case 1:15-cr-00867-RMB Document 638 Filed 07/14/20 Page 22 of 28




addition to questioning the assigned judge’s ability to preside over the case generally, a

reasonable person might also question the assigned judge’s ability to fairly decide specific

evidentiary questions.96 As previewed in the Atilla trial, Korkmaz’s testimony is central to the

government’s case. In addition to testifying about his “investigation” into Halkbank officers,

Korkmaz will be the conduit for crucial government exhibits that he admittedly stole from

Turkey. Whether Korkmaz’s investigation had ulterior motives, whether his testimony is biased,

and whether the evidence he purports to offer was fabricated, will be central issues in this case.

          These questions arise from the assigned judge’s: (1) comments during a 2014 Symposium

that directly addressed issues of fact and law in this case; (2) similar comments during an

interview with a media outlet that endorsed the prosecution’s theory of the case; (3) statements

during the Atilla trial tending to show that the assigned judge adopted an opinion on a key

defense theory based on extrajudicial sources; (4) comments made during an American media

interview praising a specific prosecutorial decision related to Halkbank’s co-defendant; and (5)

reliance on information outside of the record during the pre-arraignment proceedings in this

matter.

          Comments during the 2014 Symposium. In May 2014—less than five months after the

Turkish investigators were disciplined for their role in the controversial arrests based on factual

assertions that are virtually identical to those advanced by the prosecution against Halkbank—the

assigned judge attended a symposium in Istanbul hosted by the FETO-affiliated law firm YKK.97

The assigned judge’s trip was apparently paid for, at least in part, by the host organization.98 At

the symposium, speakers explicitly took sides against the Turkish authorities, characterizing the



96
   See, e.g., id. ¶¶ 29–31.
97
   Id. Ex. 10, at 167.
98
   Id. ¶ 20 n.4.


                                                 19
       Case 1:15-cr-00867-RMB Document 638 Filed 07/14/20 Page 23 of 28




reassignment and dismissal of the FETO-affiliated investigators as an attack on the rule of law.99

When it came time for the assigned judge to speak, he asserted—necessarily based on an

understanding from previous speakers or other extrajudicial sources—that “it is no secret that the

rule of law as contrasted with the rule of man is under some attack in Turkey.”100 The assigned

judge characterized Turkey’s actions as impinging upon the independence of the judiciary and as

“chang[ing] the participants in the game while the very game is in progress.”101 He further

suggested that Turkey’s response to the December 2013 arrests was “unilateral[] and arbitrar[y],”

when, at least as most Turks and Halkbank believe, it was neither.102 In characterizing the

response to the December 2013 arrests as an attack on a rule of law—when most Turks and

Halkbank believe it preserved the rule of law—the assigned judge created the appearance that he

believes the December 2013 arrests were proper and based on legitimate evidence.103 Stated

differently, a reasonable person might question whether the assigned judge formed an opinion on

guilt or innocence and key evidence in this case from extrajudicial sources. This is buttressed by

the assigned judge’s participation in a conference with a group that openly disagreed with the

Turkish authorities’ response to the Turkish investigation.104 And even if the assigned judge did

not appreciate the nature of his association, the 2014 Symposium, or that his commentary would

relate to a case over which he would later preside, the appearance that he prejudged the

legitimacy of the original Turkish investigation requires recusal.105

       To be clear, it is irrelevant whether the assigned judge appreciated the nature of his



99
   E.g., id. Ex. 10, at 40, 98.
100
    Id. Ex. 10, at 168.
101
    Id. Ex. 10, at 169.
102
    Id. Ex. 10, at 169.
103
    Flamm Decl. ¶ 50.
104
    Reynolds Decl. ¶ 17–19.
105
    Liljeberg, 486 U.S. at 859; Flamm Decl. ¶ 63.


                                                 20
       Case 1:15-cr-00867-RMB Document 638 Filed 07/14/20 Page 24 of 28




association with the 2014 Symposium or that his commentary would relate to a case over which

he would later preside. What matters is the appearance that he prejudged the legitimacy of the

original Turkish investigation. If reasonable observers fully informed of the facts could infer

that appearance, the assigned judge should recuse.

       Comments to Today’s Zaman. The assigned judge’s post-Symposium interview with the

FETO-affiliated newspaper Today’s Zaman also provided reasons to question his impartiality.106

According to the article—entitled “Rule of Law and Freedom of Press Under Attack in

Turkey”—the assigned judge “told Today’s Zaman that rule of law is under attack in Turkey

because the independence of the judiciary has been questioned,” and, “[r]eferring to the

corruption probe that started on Dec. 17, 2013,” that it was “inappropriate to change the rules of

the game while the game is taking place.”107 These comments raise further questions about the

assigned judge’s attitude toward the December 2013 arrests and the Turkish authorities’

response, and suggest that his views have long been decided based on extrajudicial sources.108

       But even putting aside the contents of the assigned judge’s comments, his participation in

an interview for such an article creates the appearance that (1) he shares the author’s views, and

(2) he has been exposed to the author’s viewpoint.109 Sharing the viewpoint of many speakers at

the Symposium, the Today’s Zaman author plainly wrote this article to criticize the Turkish

authorities’ response to the December 2013 arrests.110 And as with the 2014 Symposium, it does

not matter whether the assigned judge appreciated the nature of Today’s Zaman or the article in




106
    Reynolds Decl. ¶¶ 25–27.
107
    Id. Ex. 13.
108
    Id. ¶¶ 25–27.
109
    See Liljeberg, 486 U.S. at 859; Microsoft Corp., 253 F.3d at 108–13.
110
    Reynolds Decl. ¶ 26.


                                                21
       Case 1:15-cr-00867-RMB Document 638 Filed 07/14/20 Page 25 of 28




which his comments would appear. 111 After reading the article, especially in conjunction with

his participation at the Symposium where he voiced the same views, a reasonable person could

well question whether the assigned judge is biased against Halkbank’s view of the case.112 This

questionable appearance of impropriety is exacerbated by the fact that a case was pending in

Turkey and impending in the United States.113

       Comments During the Atilla Trial. The appearance that the assigned judge has formed

an opinion on the legitimacy of the December 2013 arrests was made even starker by the

assigned judge’s characterization of the official Turkish account as a “far-fetched conspiracy

theory” during the Atilla trial. 114 As noted above, the view that the Turkish investigation into

Halkbank harbored ulterior motives and farcical is anything but a conspiracy theory.115 Indeed,

it is supported by the Turkish authorities including Istanbul’s Chief Prosecutor and the Turkish

High Council of Judges and Prosecutors.116 Moreover, by the assigned judge’s own reasoning,

his views on the nature of the charges against Halkbank were formed “far outside any United

States courtroom.”117 The same is true for the assigned judge’s comments about Zarrab’s

jailhouse statements. The Court cited the New York Times, among “90 other” extrajudicial

sources, to suggest that the prosecution’s transcript was inaccurate.118

       Post-Atilla Trial Comments. The assigned judge’s interview following the Atilla trial

further contributed to the appearance of partiality.119 The assigned judge again participated in an



111
    Liljeberg, 486 U.S. at 859; Flamm Decl. ¶ 63.
112
    Reynolds Decl. ¶¶ 25–27.
113
    Flamm Decl. ¶¶ 69–72.
114
    Atilla Trial Tr. at 1969:8, ECF No. 428.
115
    Reynolds Decl. ¶¶ 10, 30.
116
    Id. ¶¶ 14–15, Ex. 3.
117
    Atilla Trial Tr. at 1969:9–10, ECF No. 428.
118
    Atilla Trial Tr. at 1012:3–5, ECF No. 416.
119
    Reynolds Decl. Ex. 15.


                                                 22
        Case 1:15-cr-00867-RMB Document 638 Filed 07/14/20 Page 26 of 28




interview with an author of an article that was outwardly negative toward the Turkish

government, stating in his article that it “tarred” the assigned judge for his participation in the

2014 Symposium. The assigned judge also opined on the possibility of the government

discontinuing its prosecution, stating that the prospect makes the assigned judge’s “head . . .

spin.” By weighing in on the government’s prosecution decision, the assigned judge appeared to

signal his opinion that the allegations are true and the charges against Halkbank are legitimate.120

This appearance is made starker by the fact that the interview was given while the Atilla appeal

and indictments against several of Halkbank’s co-defendants were pending before him and the

indictment against Halkbank was impending.121 But even putting aside the appearances created

by the assigned judge’s statements, his apparent proclivity for media and willingness to discuss a

pending case would “lead any objective observer to wonder whether [the assigned judge’s]

judgments are being influenced by the prospect of favorable coverage in the media.”122

       Comments Made During Pre-Arraignment Proceedings. The assigned judge’s

statements since the government’s indictment of Halkbank further contribute to the appearance

that he has been influenced by extrajudicial sources. The assigned judge has repeatedly

referenced media articles and based his decisions on them. For example, on November 5, 2019,

when the parties were litigating whether Halkbank could enter a special appearance for purposes

of contesting jurisdiction, the assigned judge asserted, based on a New York Times article, that

Halkbank did not need to enter a special appearance, because doing so would constitute



120
    The assigned judge reinforced his position, without any record basis and based wholly on
extrajudicial sources, in referring to what he characterized as a “campaign,” involving not only
Halkbank and the Turkish government but Halkbank’s counsel, which the Court identified by
name, to “avoid Halkbank being indicted and, relatedly, to avoid Halkbank having to pay a
potential fine.” Dec. 5, 2019 Order at 9, ECF No. 581.
121
    Flamm Decl. ¶¶ 69–72.
122
    Ligon, 736 F.3d at 127 n.23 (internal quotation marks omitted).


                                                  23
          Case 1:15-cr-00867-RMB Document 638 Filed 07/14/20 Page 27 of 28




“preliminary fencing or shadow boxing” when the parties were already in settlement

negotiations.123

                                              *****

         The assigned judge’s attendance and comments at the 2014 Symposium in Istanbul

created an appearance of bias. The assigned judge waded into a hyper-polarized controversy and

staked out his position, a position which touches upon the exact events at issue in this case and in

direct opposition to the defenses that Halkbank will make. Whether in preparation for his

comments or at the Symposium itself, the assigned judge formed a view on these events based on

extrajudicial sources. He then publicly articulated his views not just at the Symposium, but also

in media interviews. After being assigned to this case, the assigned judge continued to rely on

extrajudicial accounts of these events and others related to the case—something that the jurors in

this case will be admonished not to do. Based on these extrajudicial sources, the assigned judge

has made it clear that he has already rejected Halkbank’s defenses. Under these conditions, a

reasonable person might question whether Halkbank will receive a fair trial.

         Halkbank and its 17,000 employees were targeted in Turkey in 2013 when a FETO-

affiliated group of investigators and prosecutors wrongfully arrested its former General Manager.

Professor Michael Reynolds, one of America’s leading experts on Turkey, tells us that FETO is a

menace to democratic interests and is not a conspiracy theory. The removal of FETO-affiliated

prosecutors for illegally arresting Halkbank’s former general manager on the same charges as

this case was entirely appropriate. There is abundant evidence of that, and Halkbank intends to

prove at trial that the FETO-affiliated investigators were corrupt. That is a key issue in this case

and no judge who has publicly supported the FETO-affiliated investigators and dismissed



123
      November 5, 2019 Hearing Tr. 20:21–23, ECF No. 575.


                                                 24
        Case 1:15-cr-00867-RMB Document 638 Filed 07/14/20 Page 28 of 28




Halkbank’s defense as an unfounded conspiracy theory should preside over this case.

       Individually and taken together, the assigned judge’s actions have provided many

reasonable bases on which an objective observer might question his ability to impartially decide

central issues in this case. Even if the assigned judge subjectively believes he is capable of

impartially deciding this case, the promotion of public confidence in the fair administration of

justice requires recusal.

                                         CONCLUSION

       For these reasons, Halkbank respectfully requests that the assigned judge recuse himself

from further proceedings in this case and that the matter be randomly reassigned to another

United States District Judge.



Dated: July 14, 2020                          Respectfully submitted,
                                              WILLIAMS & CONNOLLY LLP

                                              /S Robert M. Cary
                                              Robert M. Cary
                                              Simon A. Latcovich
                                              James W. Kirkpatrick
                                              Damayanti Desai
                                              725 Twelfth Street, N.W.
                                              Washington, D.C. 20005

                                              650 Fifth Avenue, Suite 1500
                                              New York, NY 10019
                                              Phone: (202) 434-5000
                                              Fax: (202) 434-5029
                                              Email: rcary@wc.com
                                                     slatcovich@wc.com
                                                     jkirkpatrick@wc.com
                                                     ddesai@wc.com




                                                25
